Citation Nr: 9924419	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-36 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1938 to 
November 1943.  This appeal arises from a March 1995 rating 
decision of the Boston, Massachusetts, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for bilateral sensorineural hearing loss.  


FINDINGS OF FACT

1.  The veteran's claim that she has bilateral sensorineural 
hearing loss due to service or, in the alternative, due to 
abscessed teeth and/or sinusitis in service is not 
accompanied by any medical evidence to support those 
allegations.

2.  The veteran's claim for service connection for bilateral 
sensorineural hearing loss on a direct basis or due to 
service-connected disability(ies) is not plausible.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
sensorineural hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question as to the issue of entitlement to 
service connection for bilateral sensorineural hearing loss 
is whether the veteran has presented a well-grounded claim.  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation. In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993). 

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  Further, when a veteran contends that her 
service-connected disability has caused a new disability, she 
must submit competent medical evidence of a causal 
relationship between the two disabilities to establish a 
well-grounded claim.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).  For the reasons discussed below, the Board finds 
that the veteran has not presented a well-grounded claim for 
entitlement to service connection for bilateral sensorineural 
hearing loss, on a direct basis or due to abscessed teeth 
and/or sinusitis.  

Service medical records show that the veteran was treated for 
periapical abscess in February 1943.  She complained of 
ongoing headaches after several abscessed teeth were removed 
and some tinnitus, bilaterally, was noted.  In March 1943, 
physical examination of the ears proved normal.  In 
April 1943, during an examination for temporary promotion to 
chief nurse, whispered voice and spoken voice hearing tests 
were 15/15, bilaterally.  

By rating decision of September 1955, service connection was 
denied for a sinus condition as not shown by the evidence of 
record.  By rating decision of May 1960, service connection 
was granted for conversion reaction with cardiac neurosis.  
This psychiatric condition is the veteran's only service-
connected disability.  

In an October 1955 dental rating, teeth numbers 7, 8, 9 and 
10 were noted to be incurred/aggravated in service.

In September 1961, a copy of a medical statement submitted by 
William C. Kuzell, MD to Howard S. Bliss, MD was received by 
VA.  This medical statement indicated, in pertinent part, 
that the veteran complained considerably about a feeling of 
"blocking" in the left ear.  No diagnosis was made in 
connection with that complaint.  

In November 1965, the veteran underwent a private physical 
examination performed by Jean W. Babook, MD.  Physical 
examination noted some left ear deafness.  The pertinent 
diagnoses were probable Meniere's disease, chronic sinusitis 
and some secondary deafness.  

In March 1994, the veteran was seen in the VA audiology 
clinic for decreased hearing in the left ear.  Physical 
examination found the canals to be clear.  An audiological 
examination was performed and the veteran was found to have 
mild to moderate sensorineural hearing loss.  She was 
recommended to be seen for a hearing aid evaluation.  

In connection with the claim, the veteran submitted several 
medical articles on headaches, hearing and older people and 
also submitted statements in support of her claim for service 
connection.  None of the medical articles or the statements 
submitted in support of service connection were related to 
the veteran's claim of hearing loss.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

In this case, the veteran claims that she has bilateral 
sensorineural hearing loss as a result of service or, in the 
alternative, as a result of sinusitis and/or abscessed teeth.  

As for bilateral sensorineural hearing loss as a result of 
service, the veteran must first show competent evidence of a 
current disability (a medical diagnosis).  Here, the evidence 
demonstrates that the veteran currently has a bilateral 
hearing loss disability.  She has been diagnosed with mild to 
moderate sensorineural hearing loss by a VA examiner in 1994.  
Accordingly, she has satisfied the first element of a well-
grounded claim. 

The second element necessary to establish a well-grounded 
claim requires evidence of incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence.  In the case of sensorineural hearing loss, if it 
is shown to a degree of at least 10 percent within one year 
of service discharge, it may be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In the present case, the veteran has presented no 
medical or lay evidence of a hearing loss in service.  The 
first medical evidence indicative of hearing loss was in 
1965, in a private treatment report. The veteran has not 
satisfied the second element of a well-grounded claim.  

Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  Here, the only 
indication that the veteran has a bilateral sensorineural 
hearing loss caused as a result of service is the veteran's 
own assertion.  While she is a registered nurse, she is not 
shown to have special knowledge regarding hearing loss.  
Under these circumstances, her opinion regarding the etiology 
of her hearing loss is not probative medical evidence.  Black 
v. Brown, 10 Vet. App. 279 (1997).

As for the claim that the veteran's hearing loss is the 
result of sinusitis and/or abscessed teeth, this claim also 
is not well-grounded.  In order to claim secondary service 
connection for bilateral hearing loss, the veteran must 
submit competent medical evidence of a causal relationship 
between the claimed disability and the service-connected 
disability.  In this instance, the veteran claims that the 
hearing loss is due to sinusitis and/or abscessed teeth.  
However, the veteran is not service-connected for sinusitis.  
While she did undergo extraction of teeth during service due 
to abscesses, no competent medical evidence has been 
submitted relating her bilateral hearing loss to the 
inservice abscesses or extractions.  Therefore, a well-
grounded claim for service connection for bilateral 
sensorineural hearing loss is not established.  


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

